Title: To Alexander Hamilton from Stephen Higginson, 28 April 1793
From: Higginson, Stephen
To: Hamilton, Alexander


Boston Apr. 28. 1793
Dr Sir
In the present State of things new cases every day arise that require a referrence to you.
It is a very desireable thing to have our Vessels & Our Seamen so guarded, as to prevent any interruption in Our Commerce that shall appear unreasonable & affrontive. There are men among us who will make the most of every injury done to our property, or insult offered to Our flag. I wish there were Sea Letters or other proper Documents issued by the Officer of the Union, to serve as uniform mode of Evidence as to the property &c. For want of this every man follows his own fancy as to the manner of doing it, & each foreign Consul is tenacious of his own forms & modes of legalising or authenticating. Why may not the Secretary, to whom it belongs, consult with the ministers or Residents from the different powers, & decide on the form of such Documents to be sent signed, & countersigned or not, to the several Collectors to be issued by them; & also on the mode of authentication by the Consuls? We shall have a vast number of Vessels, scattered every where over the face of the Deep; & I fear much uneasiness may arise, & real injury be sustained for want of a proper & uniform mode of evidencing the property, beside what results from the common custom house papers. The Dutch Treaty contains a form settled & required by the 25th Article, it may serve as a model, but I should prefer ours more simple & clear.
This Object may not fall within your department, but you can put the business in train & help it forward.
I am in haste but with respect   Yours &ca
Stephen Higginson
 